Fil~g # ~5626469 E-Filed 02/27/2019 10:47:29
         Case 8:19-cv-00807-WFJ-JSS  DocumentPM1-1 Filed 04/04/19 Page 1 of 20 PageID 4


                      IN THE cmCUIT COURT OF THE TENTH JUDICIAL cmcUIT
                                   IN AND FOR POLK COUNTY, FLORIDA
                                                CIVIL DMSION

         Carlos Gutierrez-Toledo,

                 Plaintiff,                                            .
                                                             Case Number:
                                                                            --------
                 V.                                          Ad Damnum: $15,000 + costs and fees

         Experian Information Solutions, Inc.,
                                                                      JURY TRIAL DEMANDED
                 Defendant.



                              COMPLAINTANDDEMANDFORJURYTRIAL

                COMES NOW the Plaintiff, Carlos Gutierrez-Toledo, ("Mr. Gutierrez-Toledo"), by

        and through his attorneys, Seraph Legal, P.A., and complains of the Defendant, Experian

        Information Solutions, Inc. ("Experian"), stating as follows:


                                           PRELIMINARY STATEMENT

                I.     This is an action brought by Mr. Gutierrez-Toledo against Experian for violations

        of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et. seq. ("FCRA"), and Section 501.005,

        Florida Statutes.


                                                JURISDICTION

               2.      Jurisdiction arises under the FCRA, 15 U.S.C. § 168lp, Section 501.005(16)

        Florida Statutes, and Section 26.012, Florida Statutes.

               3.      Experian is subject to the provisions of the FCRA and is subject to the jurisdiction

        of this Court pursuant to Section 48.193, Florida Statutes.

               4.      Pursuant to Section 47.051, Florida Statutes, venue is proper in Polk County

        because the acts complained of were committed and/ or caused by Defendant within Polk Coucty.



                                                   Page I of2~
                                       •
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 2 of 20 PageID 5



                                             PARTIES

         5.     Mr. Gutierrez-Toledo is a natural person residing in Lakeland, Polk ·county,

 Florida, and is a ..consumer" as defined by 15 U.S.C. § 168la(c).

         6.     Experian is an Ohio corporation, with a primary business address of 47S Anton

Blvd., Costa Mesa CA 92626.

         7.    Experian is registered to conduct business in the state of Florida, where its

Registered Agent is CT Corporation System, 1200 South Pine Island Rd., Plantation, FL

33324.

         8.    Experian is a nationwide Consumer Credit Reporting Agency ("CRA") within

the meaning of 15 U.S.C. § 1681a(f), in that Experian, for monetary fees, dues, or on a cooperative

nonprofit basis, regularly engages in the practice of assembling or evaluating consumer credit

information or other information on consumers for the purpose of furnishing consumer reports to

third parties, while using means of interstate commerce, specifically the U.S. mail and internet, for

the purpose of preparing or furnishing consumer reports.


                                  FACTUAL ALLEGATJONS

         9.    In or around April 2013, Mr. Gutierrez-Toledo became suddenly ill and required

emergency medical treatment.

         IO.    Mr. Gutierrez-Toledo's treatment was performed by Inphynet Physician

Contracting ("lnphynet").

         11.   In or around October 2014, Mr. Gutierrez-Toledo again required emergency

medical treatment, which was again performed by Inpbynct

         12.   In August 2014, lnphynet placed one account for collection with Account

Resolution Services, also known as "ARS," a Florida debt co11ector.


                                           Page 2 of20
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 3 of 20 PageID 6



         13.    Inphynet placed the second account for collection with ARS in November 2015.


                    Impossible "Date of First Reporting" on ARS Tradelines

        14.     ARS reported the first account to Experian as a medical collection accounts,

 account number 73493903, in November 2014.

        15.     ARS reported the second, account number 80833708, around January 2016.

        16.     ARS then made new reports of both accounts each subsequent month.

        17.     However, when ARS made reports to Experian, ARS indicated that the date it had

first reported the debt had changed.

        18.    Mc. GuticrTez-Tolcdo's January 30, 2018 consumer disclosure indicates that both

AR.S tradelines were "first reported" in January 2018. SEE PLAINTIFF'S EXIIlBIT A.

        19.    Mr. Gutierrez-Toledo's June 14,2018 consumer disclosure indicates the very same

tradelines were ..first reported" in June 2018. SEE PLAINTIFF,S EXHIBIT 8.

        20.    A tradeline appearing on a credit history in January 2018 could not be "first"

reported in June 2018.

       21.     Moreover, the date of first reporting cannot change, as the date when something

first occurs does not change.

       22.     The FICO Model II ("Model U Score") credit score utilized by Experian in

conjunction with mortgage applications heavily weights negatively whether a consumer has any

collection accounts reporting which werefirsl reported recently.

       23.     A recently reported collection tradeline which was first reported in 2014 would

have a minimal effect on the consumer's credit score.

       24.     However, a tradelioefirs/ reported very recently (i.e. within the last 30 days) has a

strong negative effect on the Model II Score since it suggests that the debt had only very recently



                                           Page 3 of20
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 4 of 20 PageID 7



been escalated to include the involvement of a debt collector and is a much stronger indicator of

current, active financial problems.

        25.     Experian 's inclusion of the false, constantly updating, dates of first reporting of the

ARS tradelines thus had a material negative impact on Mr. Gutierrez-Toledo's credit scores.


                          Failure to Conduct a Reasonable Investigation

        26.    In July 2018, Mr. Gutierrez-Toledo disputed the accuracy of ARS's tradelines to

Experian.

        27.    Upon receipt ofMr. Gutierrez-Toledo's dispute, Experian was required to conduct

a reasonable investigation co determine whether the disputed information was inaccurate and

record the current status of the disputed infonnation, or delete the item from the file. See 15 U.S.C.

§ 1681i(a)(l)(A).

       28.     A CRA's liability under§ 168li(a) rests on "whether the credit reporting agency

could have discovered an error in a particular report through a reasonable investigation." Cahlin

v. General Motors Acceptance Corp., 936 F.2d 1151, I 160 (11th Cir. 1991).

       29.     Experian sent ARS two Automated Consumer Dispute Verification ( ACDV'')      0




requests through a system known as e-OSCAR.

       30.     ARS returned the ACDVs, confirming that its tradclines were correct and required

no modification, update or deletion, other than to update the "date first reported" to July 20 I 8.

SEE PLAINTIFF'S EXHIBIT C.

       31.     Upon receipt of the A CDVs, Experian utilized a second automated system to verify

the basic personal infonnatioo contained in the ACDV, such as name and address, against

Expcrian's own records.




                                            Page4 of20
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 5 of 20 PageID 8



        32.    Upon infonnation and belief, the furnishing of ACDVs to a data furnisher and the

automated verification of the personal infonnation contained in the responses make up the total

extent of investigation performed by Experian upon receipt of mosc consumer disputes.

        33.    Experian conducted no human review of its own into Mr. Gutierrez-Toledo's

dispute.

       34.     Experian continued to include the ARS tradclines in reports it sold regarding Mr.

Gutierrez-Toledo.

       35.     Cow1s have long recognized that it is inherently unreasonable for a CRA to

exclusively rely on the furnisher of information's investigations only. See Swoager v. Credit

Bureau of Greater St. Petersburg, 608 F. Supp. 972 (M.D.Fla.1985) ( ..merely reponing whatever

information the creditor furnished (is) not reasonable... " [since] "the agency itself clearly bears

at least some burden of evaluation.''

       36.     The standard for judging the reasonableness of procedures ..is what a reasonably

prudent person would do under the circumstances." Stewart v. Credit Bureau, /11c., 734 F.2d 47,

51 (D.C. Cir. 1984)

       37.     Experian accepted as "accurate" infonnation furnished by ARS which is logically

impossible - that of a changing "date first reported" - a fact which it could easily ascertain from

its own records.

       38.     Experian knew that the information was wrong, since its disclosures to Mr. Mr.

Gutierrez-Toledo showed a balance history dating back to February 2017.

       39.     Experian thus failed to conduct a reasonable investigation into Mr. Guticrrez-

Toledo•s dispute. A reasonable investigation would have concluded that the ARS tradelines were

inaccurate and required modification or deletion.




                                           Page 5 of20
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 6 of 20 PageID 9



        40.      Further, Mr. Gutierrez-Toledo's November 2018 Experian disclosure shows the

 ARS tradelines as being "first reported" in September 2018, but that the trade) ines were disputed

in July 2018. SEE PLAINTIFF'S EXJDBIT C.

        41.     Logically, a tradeline first reported in September 2018 could not have been disputed

to Experian two months prior, since the reporting of an account is necessary prior to a consumer

disputing it.

        42.     Records from Experian show it sold at least thirteen ( 13) reports on Mr. Gutierrez-

Toledo containing the false "date first reported" ARS information.


                                Violation of Fla. Stat. 501.005(17)

        43.     Mr. Gutierrez-Toledo obtained consumer disclosures from Experian in January and

June 2018.

        44.     Pursuant to Section 501.005(17), Florida Statutes, any written disclosure by a

consumer credit reporting agency, pursuant to 15 U.S.C. § 1681 g, to a resident of Florida must

include a written summary of rights, which must be in a substantially similar form to the disclosure

attached as PLAINTIFF'S EXHIBIT D.

       45.      The required disclosures in Section 50l.005(17)(b), Florida Statutes, provided in

capital letters above, must be disclosed in "I 2-point boldface type."

       46.      The discJosures provided by Experian to Mr. Gutierrez-Toledo did not contain a

d isclosure of his rights as required by Section 501.005(17), Florida Statutes.

       47.      In lieu of providing the required disclosures, Experian provides a link to a separate

webpage that contains a summary of certain rights pursuant to Florida law. SEE PLAINTIFF'S

EXRIBITE.




                                            Page 6 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 7 of 20 PageID 10



         48.     The link provided by Experian is inconspicuous, in small font and grouped at the

 end of the disclosure with links to other state's consumer rights.

        49.      Following the link leads to a separate webpage containing a disclosure of certain

consumer rights.

        50.      The separate webpage fails to disclose the language provided for in Section

501.005(17)(f), Florida Statutes - that the consumer has the right to bring a civil action against

anyone, including a consumer reporting agency, who fails to comply with the provisions of Section

501.005, Florida Statutes, wruch governs the placing of a consumer report security freeze on one's

consumer report. SEE PLAINTIFF'S EXHIBIT F.

        51.     Experian's failure to include the consumer rights required by Florida law in its

consumer disclosures is intentional. Experian instead includes a link, in small font at the end of

the consumer's disclosure, to make the disclosures less accessible and increase the likelihood that

the consumer will not read their rights provided by Florida law.

        52.     Similarly, Experian's failure to disclose in the separate webpage that the consumer

has the right to bring a civil action for anyone who fails to comply with Section 501.00_?, Florida

Statutes, is intentional.

        53.     On information and belief, Experian omits the required language so as to decrease

the likelihood that a consumer will freeze his report, which costs Experian time and money to

process, and reducing net revenue which Experian could otherwise earn.

        54.     Mr. Gutierrez-Toledo has hired this law firm to represent rum in this matter and is

obligated to pay its reasonable fees.


                                        COUNT I
                                 VIOLATIONS OF THE FCRA

       55.      Mr. Gutierrez-Toledo incorporates paragraphs 1 - 54 as if fully stated herein.


                                           Page 7 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 8 of 20 PageID 11



        56.     Experian violated 15 U.S.C. § 1681e(b) when it failed to follow reasonable

 procedures to assure maximum possible accuracy by including information in reports sold about

 Mr. Gutierrez-Toledo indicating that the ARS tradelincs had been "first" reported in the month

 that the report was sold, when Experian knew this could not be true since, among other reasons

stated herein, the date an account is ••first" reported cannot change.

        57.    Experian's conduct violated 15 U.S.C. § 1681i(a)(l)(A) in that Experian failed to

conduct a reasonable reinvestigation regarding the disputed ARS tradelines since it failed to make

any independent evaluation of Mr. Gutierrez-Toledo's dispute. A reasonable investigation would

have revealed that the ARS tradelines contained false dates of first reporting which continuously

changed and should have been static.

       58.     Experian has been sued by other consumers for virtually the same issues with false

dates of first reporting of ARS tradelines, and, despite being informed of this issue, has yet to

correct the problem.

       59.     Experian's conduct was willful and intentional, or, alternately, was done with a

reckJess disregard for its duties under the FCRA to provide reports with maximum possible

accuracy, and its policies could reasonably be foreseen to cause harm lo Mr. Gutierrez-Toledo.

       60.    As a result of its conduct, Experian is liable to Mr. Carlos Gutierrez-Toledo

pursuant to the FCRA for statutory damages of up to $1,000 for each occurrence, and other relief.

       WHEREFORE, Mr. Carlos Gutierrez-Toledo respectfully requests this Honorable Court

enter judgment against Experian for:

       a.     The greater of statutory damages of $1,000.00 per incident (for a total of $13,000),

              pursuant to 15 U.S.C. § l681n(a)(l)(A) or Mr. Carlos Gutierrez-Toledo's actual




                                           Page 8 of20
 Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 9 of 20 PageID 12



                  damages for loss of credit opportunities and related economic and non-economic

                  injuries pursuant to 15 U.S.C. § 1681 n(a)( I )(A) or 15 U.S.C. § 1681 o(a)( I);

            b.   Reasonable costs and attorneys' fees pursuant to pursuant to 15 U.S.C.

                  §1681n(a)(3) and/or 15 U.S .C. §1681o(a)(2); and,

           c.    Such other relief that this Court deems just and proper


                                    COUNT II
                 VIOLATIONS OF SECTION 501.005, FLORIDA STATUTES

        61.      Mr. Gutierrez-Toledo adopts and incorporates paragraphs 1 -54 as if fully stated

 herein.

        62.      Experian violated Section 501.005(17) Florida Statures when it provided a written

disclosure to a Florida resident, Mr. Gutierrez-Toledo, pursuant to 15 U.S.C. § I 68Jg, which failed

to provide a written summary of all rights the consumer has under Section 501.005 Florida Starutes

on two (2) separate occasions. Specifically, Experian failed to provide any summary at all of the

consumer's rights in .its actual disclosure, instead providing a link in small font at the end of the

disclosure to a separate webpage. The separate webpage failed to disclose that the consumer has

the right to bring a civil action for anyone who fails to comply with Section 501.005, Florida
                                                             ..
Statutes.

       63.       Experian's conduct is willful and intentional and engaged in primarily to reduce the

number of consumers who request a security freeze on their credit reports by burying their right to

request a security freeze in fine print and behind a web URL, instead of a prominent disclosure

making it plainly obvious, as required by Florida law.




                                             Page 9 of20
                                                             ..
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 10 of 20 PageID 13



        64.    Experian is therefore liable for the above-stated violations of Section 501.005,

Florida Statutes and Mr. Gutierrez-Toledo is therefore entitled to statutory damages not to exceed

$1,000.00 as well as other relief.

       WHEREFORE, Mr. Gutierrez-Toledo respectfully requests that this Honorable Court

enter judgment against Experian for:

       a.      Damages of $1,000.00 per incident (for a total of $2,000) pursuant to Section

               501.005(16), Florida Statutes;

       b.      Injunctive relief, prohibiting Experian from continuing to omit the required

               consumer rights in its consumer disclosures;

       c.      Reasonable costs and attorneys' fees pursuant to Section 501.005(16), Florida

               Starutes; and,

       d.     Such other relief that this Court deems just and proper.




                                        Page 10 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 11 of 20 PageID 14



                                 DEMAND FOR JURY TRIAL

Mr. Gutierrez-Toledo demands a jury trial on all issues so triable.


Respectfully submitted on February 27, 2019, by:

                                                         Isl Bryan J. Geiger
                                                         Bryan J. Geiger, Esq.
                                                         Florida Bar# 119168
                                                         Seraph Legal, P.A.
                                                         2002 E. 5th Avenue, Suite I 04
                                                         Tampa, FL 33605
                                                         (813) 567-1230
                                                         BGcigcr@SeraphLegal.com
                                                         Counsel for Plaintiff

EXHIBIT LIST
A      Plaintiffs Experian Consumer Disclosure January 30, 2018, Excerpt
B      Plaintifrs Experian Consumer Disclosure June 14, 2018, Excerpt
C      Plaintiff's Experian Consumer Disclosure November 5, 2018, Excerpt
D      Disclosures required by Section 501 .005(17), Florida Statutes
E      Plaintiff's Experian Consumer Disclosure June 14, 2018, Notification of Rights Excerpt
F      Disclosures Provided by Experian via Separate Webpage




                                         Page 11 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 12 of 20 PageID 15


                           EXIDBIT A
Plaintiff's Experian Consumer Disclosure January 30, 2018, Excerpt

   11301'2018



     •-------------------v111.G1£Uln.--------~N1N.pa-.'uuaa·w -----,
                                                                                                           Jan2D18.
                 1M3 HARRISON PtcWY 911: 100                            CINQ llmlt or                       ~
                 SUNRISE. FL 33323                                      o,tglnal-                          AcaNidHlomalllondllpodDdi,,
                 Nop/u.lUnlW-                                           Slilll                             -(Mom~aflN
                 Ad,j,-111,dfflellllan-•                                Hip.,.,_                           Falr Crlldit Rapanfng Aa).
                 0/1111D35&1                                            so
                                                                        ~,.,,,...,.
                                                                        --
                 011;1nal cndllllr
                 INPHVNET SOUTH IIROWARI>                               Ill
                 IHC.                                                   -...tpaymm,t

                                                                        so




                 c-,=a1.1an201a

                 a.tm...hlllllry
                 TIie ~ elm ..m appear In . . ~ bmlll:
                 Dala:IIClllCUltllllllalellllplJIIBll ....... lmalU!edPD,nMllll-nll_. _ _
                 0c 2017: 15131 NodlllD I No cl:lla I ND 1111111
                 Nn 2017: $583 INoclllla I Noclllllll No dlllD
                 Sail 2D\1: IS83 I Nodal I    No_,
                 0d. 2017: $5831 Ho dallllfe dam I Ho dam
                                                        NO dalD
                 Aug 2017: 15631 HoClalll I No CIIIII I No dlllD
                 .M2017: $5&3 I Nodala INodala ISO
                 Jun2D17:S58:IINo-lNo-lNo.._
                 May2D17: U831Nodlllll/Na4111alNodlllll
                 Apr21117:S58:IINo-lNo-lNo-
                 Mar 2017: $583/NodlD INo dllll I No clll8
                 Fel>2D17: $5113/ NodlD I No cilia I Na -
                 ..,..._,_,,.dllllaacmunl-1583

                                                                                            Ddt_.,
                 1143 HARRISON PICW'f 81£ 11111
                                                                        Racenlllldll..
                                                                        1&44md
                                                                        DUl~3111
                                                                                            11/2015


                                                                                            Datit.,_
                                                                                                           ............,
                                                                                                           hlue
                                                                                                           CollecllGol-
                                                                                                           JM201L

                                                                        ...--
                                                                                            Fnl--
                                                                        c..111 . . . .                     Commanl
                SUNRISE. FL 33323                                                           01121111       .-.-... lnbmlllan dllpulaeltlr
                Nopl-.--                                                SM,t




                                                                         -
                Addn:.aldo11lllk:a.... ,,_ _                                                               -(Moaa~af-
                                                                        High~               D1ml18         F'alr011dl1Reparlb,gAc:I).
                0/1111CDSII                                             SU                  llaponaa,mly




                                                                       -
                OrlglllalCNIIIDI'                                       llonlllfr..,.....
                INl'tffHET sovnt BRCMARD                                IO
                IMC.                                                    -...-
                                                                       ID




                Cdllc:llall • of Jan :lj)18
                .._..._,
                'Thera&.hgdala111119PPllll'lll,-~1Dm'C
                Dala:...ui1"8IIIIOIIClll9..,.--laamdulmlpq,111111-l--pald
                Dec 21111: saw,... _,,.._,,.._
                lb 21117: saw /NodlllD INodllD/Nodlllll
                0.:.21117: 18M INDclala/MIUlltll/Nodlllll
                Sep 2Dt7: SIM I No dalll I No CIIIII I No MID
                AIIQ2D17:IIMINoUIIIINo-lNDCID
                .M2017:$8441No.._lNoclall!IID
                .111112017: . . . , Noelala I Ho clalll I No dala
                May at 7: S6W /Nodlllll NDclala I NOCIIIII
                A&r2Dt7; .... /NII dlllll lNodllD/
                Mar2017:S&W/Nadala/Nodldll/No-
                                                       No_.
                Fell2Dl7:SIM41Nodllll1Nodllll/NII_.




                                                                    Page 12 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 13 of 20 PageID 16


                             EXHIBITB
  'Plaintiff's Experian Con~umer Disclosure June 14, 2018, Excerpt



           - n t _,,.                            Account nuftlllOI       Roconl bllianCG         Dalaoponed          Bllllus
           ARS ACCOUHT RESOLUTION S              T.W9390J                S511J 1110!             OBl2Gl4             Colloctlon •"°"•L
                                                                         OMl2/2018                                   1513 pa11 cl111 a of
                                                                                                                     Jun 2018.
           1643 NW 13& AVE 8U> H Slla 100 ~                              CreclhUmllor            Dllllil ol tlalul   Comm11n1
           SUNRISE.FL3332l                       Cobc1ian                D<lglN1la-....1                             -IIIHormallondispul• dlly
           No,,,,_--~                            Tanna                   S563
                                                                                                 O&r.11111
                                                                                                 FINI repcutod       mnlllmat fMNts n,quinameal ell Ille
           Addnl•• l"""tlftcadcw, IIUfflber       I Month!               High b:11•11:t          06/2018             FIil, C191111 R_,,;ng Acl~
          0071103569                                                     so                      Rnpan91b16ly
                                                 On record unlll
           Ortglnal cn,dllDr                                             Uantllly paymont        lnclMdulll
                                                 Jan2020                 so
           INPHYNET SOlll'H BROWARD
           INC.                                                          Roconl payment
                                                                         amount
                                                                         so


            -
           .....
            C



          Coaoclicn u ot J~n 2018

          Balance hlslory
          The 5-u'Odata will__, In 1110 ~lllrlnat
          Dale: am>unl balance I data ...,.,.n110Cllhad I KNldlllad Pl'l'fflO'II a-.111 I oc:lulll anQll'II paid
          May 2018; $5113 I No dllla I No 1111a I No dalll
          Altl 111111: $563/ No d.lllA I No dale I No Min
          Mot 2018: $51131 No dffla/ Nodala INodala
          F8b 20111: SSlll I Ha IIDlo I Noda&II I Noda&II
          Jin 2ll18: $5631 No data I Nodala I Hco dala
          0..: 2017, $5413 INO <Sala I Nodala I No dllla
          Nov 2017: $563 I No cl.ala I No dala I No dala
          0cl 2017: SSll3/ Nodllla I Nodllla I Nodelll
          Sep 2017: $SID I No dllll I No dal9 I Nodala
          Aug 2017; $Sl!3 I No dato I No Clalll I Ho CW8
          Jul 2011: S5U I No clala I NO llala I SO
          Jim 2017; $5&3 I Nodoll I Nooab I Nodllla
          Mar 2011; SSIDI No CIIIII INodllll I ND<lata
          At,,2017: 15631 Ho data I Nodola I Nocla1a
          Mai 2017: S5113 I Hodde /Nodala / Nodllll
          Feb 3117! SSUI NoNla INodlla I Noela&II
          Tha ortglnatamaunt d 1111s aa:aunl was SSID




                                                               Page 13 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 14 of 20 PageID 17


                            EXHI BITB
  Plaintiff's Experian Consumer Disclosure June 14, 2018, Excerpt



            Ac~ntUIIW I                                                                      Oal8opaned        S&at111
            ARS ACCOUHf RESOUJTION S                                                         1112015           Collactloll - n l
                                                                                                               $1,W pasl due u of

            1&13 KW 138 A.VE BlDH STE t(I) ~
            SI./IIRISE. Fl 33323
            NOp/tOl>O/Mlborffllillllllo
            Add,n• klonURcaUon Nlmbet
            007 ti1135&9
                                                    ~
                                                    r......
                                                    'Mantia
                                                                     CI01lll .... 0t
                                                                     o,lglnal...,DU nl
                                                                     S&,W
                                                                     HIIIIINlaneo
                                                                                             _,.•
                                                                                             Dataot tatua

                                                                                             Flr• l ,.Pofted
                                                                                             08/2018
                                                                                                               -nt
                                                                                                               Jun2t11,
                                                                                                               Commlnl
                                                                                                                   Wormalion dl• pul8d bJ
                                                                                                               --fM_,_ .,_,,.oll ho
                                                                                                               FelrC..SUR _.i.oAcl~
                                                                     so                      ll• -11111111'


                                                                     _..,,,
                                                                     .....1111y.,.,.,.....
                                                    0n ..-d1111UI
            Orlglnol ctedllot                                                                lndl>iduel
                                                    Jul202t
           IHPHYHETSOIITMBROWARO                                     so
           IHC.                                                      Recant peyment

                                                                     so

            ........
              I.



           Collealan H ol .lull 2018

           a.t.-lllalof y
           Tho ll,llawingdala w111 oppea, 1n 111e folbo!ng IDnnal!
           oa.: - n l - - - / d l l l , o ...,__... _,.,_ul•d
           ll&J 2011: 18&' I No-/No dala lNl>dltll
                                                                     ,.,.,,.n1 -"', _ _                paid
           /If' 21111: sa,, I Ne dllA I No dal8 / NII data
           .... 2011: Sll44 I No clala/ No ll&la I No dll:i
           Fob:.IDll:$6 44/Noclala/N odalallloclal a
           Jan20tl:S& l'IND-INo clal.alND-
           Oec 2017: $&U I No cl:lla / No dall I No dDla
           -2017:SIIU /Nodall/No dalalHoaala
           01:12017: SM-4 / No .... / No _         , No dala
           Sep 2017; $11'4 /Ho-. I No dell I No dlla
           Aug 2017:   seaa  I No dllll I No dall / No dala
           Jul 2017: 111&4 / ND 111111 / No clala I SO
           NII 2011: $644 I No dala / No -         f No data
           ....,2017: SIM,&fNoda ta/Nod&la/No cllla
           Apr 2017:   sea,/  No dlll8 INo dall I ND dalD
           Mer2D\7; $1144 /No dllll 1Nod1II /No data
           Fob 2017; S&H I Nodaca I Nocl&la /No dllla
           Thearfgi ,al-dlla-w a:1MI'&




                                                               Page 14 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 15 of 20 PageID 18


                                                            EXIUBIT C
         . Plaintiff's Experian Consum er Disclosure November 5, 2018, Excerpt

   11/5/2018




                                                            Po19ntlelly   nea•llve ltama




                11oU NW 1311 AVE SU, H STE IIIO                     C:..llllnlh•
                                                                                                       ......,.....__
                                                                                                       Calledlml-- .
                                                                                                       OdJDt&
                                                                                                       CooftlMnl
                _,,__......,...,..
                SUNRISE, Fl. 333Z3                                  tlltalMI a.1111
                                                                    $5113                              -~~.. ,.,,.
                                                                                                       AmlUIII lnflmllllarl dlljllllml.,,
                Meaa-.allc:alliit tnunollar
                0071t035&9
                °"IINIONli.
                                                                    """.......
                                                                    so
                                                                    -.liq,.,,._
                                                                                                       FalrCld~A d).
                                                                                                       Ro,~. . . . . . . ~
                                                                                                       1NI 111111 wmupdad-.-
                INPHYNETSBROWARD                                    so                                 ~d          ,-,dll!a.mln.1111
                                                                    "-'~                               2011.
                                                                    -nl
                                                                    so
                ...
                Acalunl hlatD,y

                 OIi . .
                 C    C


               Celllecllllfiad0d2 011,S..,2D18
               ....._,__,
                TilelalllMll,a ....... ai,pm,,lnV.~I Dlmlt
               Dlllr:_....,,dl llDOlll'IIWll, .......lad.ui.d PIJfflQlll-lac a.-PQld
               Sep20111:15&1 /Na-/Nodall/No. . .
               Ao,a2D18:1583/ Modlla/Noelala/ No-
               "'2011: Slll/No-/N o-/No-
               Jun21111:l!GINlldm/NodalalHDClala
               Mly2011:SM3I ND-/ND-/Nodl llll
               Ar,2011:'513/N odala/Nodalll/N D-.
               Mat 2018: 15831 No ci. IHodlll/Mo-
               fa 21111: 1$113/No-tNo illllll / ND -
               .... 2018: $5113 I Noclltl /No dlll/ No clltl
               Dec2017: ISl3/Nollllla/Noll lllll/NQdala
               Nw2Dl7: UID/Hodala/N odlml/No-
               Od2017: "83/ND._/No clalllNo-
               $ap2D17: 1513/No-/N o-/No-
               Al,92017:$513/N odllla/Hodaa/NQ . . .
               J&,2017:SSIS/N o-lMouta/lD
               .u, 21117: $5131 No dllla/NII cbll /Nodm
               May2017: S58J/ND-/N o-/No-
               -.,2011: 1"31Nodlll/N odllll/Na-
               Mar3117: S&a/No-/M o_, .... _
               Fell2017: '6831NaCIDINo .... lND-
               Ttie..._...all'G lffld1Ne--Sl8 3


               ,___._
               ARB M:C0UHT A£S0WTl0N S
                                                  Aamonl,_,._
                                                  eaa:mll
                                                                   ~
                                                                   S844aof
                                                                   ICQl/2018
                                                                            .....      .,.........,
                                                                                           11/2015
                                                                                                      ...........""
                                                                                                      Slalull
                                                                                                      ~-"-
                                                                                                      OcUIDtL
               11113 NW 1:11 AVE BU> H 511! 11111 ~
               No,,,_,...., .......
               SUHRISE, Fl. :mz,                  ~
                                                                   en. ....
                                                                   mtp..i--
                                                                   11&4
                                                                                       Oalltllf-
                                                                                       11113118       -=-
                                                                                                      '"'--lllfDmllllDn c&tpadlld.,,
                                              T--                                      flral-'8d       - ~ ........ d.,_
               Add!Naldlnllftcll llGlnmnblr                        Hlpbll.-                           F• 0wlll RapaiOlg Acl).
                                              1Manllll                                 C&'2011
               0071Hmlll
               Oltg!Mlaedllar
               INPIMiET a IROWARD
                                              Oll-.iMIIII
                                              .... :im,
                                                                  so
                                                                  .,_,,,..,_
                                                                   so
                                                                                       ........
                                                                                       ~              Auto_
                                                                                                      11D  1l19110ua•••
                                                                                                             _. . . , . _

                                                                                                      ~Df,-,clllp ,aln~
                                                                                                                            11 _
                                                                                                                               ~




                                                                  ..
                                                                   _,.
                                                                  11-cPIJmanl                         2011.



                                                                                                                                            211




                                                            Page 15 of 20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 16 of 20 PageID 19


                                                               EXHIB ITC
       · Plaintiff's Experian Consume r Disclosure November 5, 2018, Excerpt

   11MDiB

            "-"'~
             llnl
              °"'C ...
                    C



            CcilllclDl•ol0d2 D11. 6op :ZOii
            e.i..lllllO,y
            'nlelDllrllfflO uia.m.-111 . . ~ b , M t
            Oala;am,nt lllllll'DI_IID 7"Wll,..,.,_l _,__~-nl/ml d.,_pa!G
            5-s, 21111: S&M INDdlll /NO-/ ND-
            Aug2D11:$6M / NDdalll/ No-f NDCllllla
            Jul 2011: $8'4 / NocllltllfHo dlllD I No cllllll
            Jw\2011:S&M /ND-/NadlDfN o-
            Mly 21111: S6M / ND fWa I ND data I ND d8!D
            Apr2D11:IM4IN DClalalNoclllafN D-
            IIU 2011: S6M IHo Gala I Ho- I .... CIIIIII
            Feb2011:S6MIN D-INadm/Nocla lD
            Jml2011:$84.t /NDdAI/ND-IN o-
            Cl..:2D17: $e44/No-lNDc= 111/Nod8
            Now 2017: $1144 / NDIIAI / No dalllf No . .
            OCl2Dl7: 1144IHDClllalNo dallllNDdaa
            Sap 2017: 1144 / No dlllll / No dlll / No dlla
            Aug2017:$&14/ NDclalalNadall/ No-
            Jul2017; $1441No-lND dmll0
            ..... :ZOl7:S644IN Ddnl/No-/Ho-
            MaJ2D17: SM41Nocllla/No cta/No clall
            Apr2017: S,S,41Nodm/NDd lt1»/Nodala
            Mllr21"7: $144IND-/Hod&III/No118111
            fm21117: '844/No-/Nodlll l/NDd&ID
            TlleorlglllalatlDllllcl Na-.11_ ....




                                                               Page 16 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 17 of 20 PageID 20


                                       EXIHBIT D
      · Disclosures required by Section 501.005(17), Florida Statutes
      (a) You have a right to place a "security freeze" on your consumer report, which will
          prohibit a consumer reporting agency from releasing any information in your
          consumer report without your express authorization. A security freeze must be
          requested in writing by certified mail to a consumer reporting agency. The security
          freeze is designed to prevent credit, loans, and services from being approved in yow-
          name without your consent.
      (b) YOU SHOULD BE AWARE THATUSlNG A SECURITY FREEZE TO
          CONTROL ACCESS TO THE PERSONAL AND FINANCIAL INFORMATION
          IN YOUR CONSUMER REPORT MAY DELAY, INTERFERE WITH, OR
         PROHIBIT THE TIMELY APPROVAL OF ANY SUBSEQUENT REQUEST OR
         APPLICATION YOU MAKE REGARDING A NEW LOAN, CREDIT,
          MORTGAGE, INSURANCE, GOVERNMENT SERVICES OR PAYMENTS,
         RENTAL HOUSING, EMPLOYMENT, INVESTMENT, LICENSE, CELLULAR
         PHONE, UTILITIES, DIGITAL SIGNATURE, INTERNET CREDIT CARD
         TRANSACTION, OR OTHER SERVICES, INCLUDING AN EXTENSION OF
         CREDIT AT POINT OF SALE.
     (c) When you place a security freeze on your consumer report, you will be provided a
         personal identification number or password to use if you choose to remove the freeze
         on your conswner report or authorize the release of your consumer report for a
         designated period of time after the security freeze is in place. To provide that
         authorization, you must contact the consumer reporting agency and provide all of the
         folJowing:
                        1. The personal identification number or password.
                        2. Proper identification to verify your identity.
                        3. Information specifying the period of time for which the report shall
                           be made available.
     (d) A consumer reporting agency must authorize the release of your consumer report no
         later than 3 business days after receiving the above information.
     (e) A security freeze does not apply to a person or entity, or its affiliates, or collection
         agencies acting on behalf of the person or entity, with which you have an existing
         account, that requests information in your consumer report for the purposes of
         reviewing or collecting the account. Reviewing the account includes activities related
         to account maintenance, monitoring, credit line increases, and account upgrades and
         enhancements.
     (f) You have the right to bring a civil action against anyone, including a consumer
        reporting agency, who fails to comply with the provisions of s. SO 1.005, Florida
        Statutes, which governs the placing of a consumer report security freeze on your
        consumer report.




                                       Page 17 of 20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 18 of 20 PageID 21

                                EXIDBITE
         Plaintiff's Experian Consumer Disclosure June 14, 2018,
                       Notification of Rights Excerpt
      N&wnemtlllt lnSUtOd bri.l. ltlsuracl SUia lllllntl1IIS al Foreign Ba'I\S. and
         "-l• s:,,,ing5 associadona

      FIIIIIIJIII Ctccil Uniolls
                                                                                        FDIC Ca'ISuner R8SlJDftSII Csllet
                                                                                      1100 W111WU SIIDGI. Baa 1111
                                                                                             Clrr, M06'106




     • Fedanl Land 8ants. Fflftr.lll.llnd Benli Aasodations.
     tldslll lnlermGclam Cnnlil Banb. and f'rodl.Gion C,odil

     • RGIDllen, Flnanm Can,pan;o,s. -    All OU., Ct9clilGrl
       Llslod-




                                                                    Page .18 of 20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 19 of 20 PageID 22


                                EXIDBITF
          Disclosures Provided by Experian via Separate Webpage
   How Security Freezes Work

   Security freezes are designed to prevent a credit reporting company from releasing your
   credit report without your consent. However, you should be aware that using a security
   freeze to take control over who is allowed access to the personal and financial
   information in your tile may delay, interfere with or prohibit the timely approval of any
   subsequent request or application you make regarding a new loan, credit, mortgage,
   insurance, government services or payments, rental housing, employment, investment,
   license, cellular telephone, utilities, digital signature, Internet credit card transaction or
   other services, including an extension of credit at point of sale.
   When you place a security freeze on your file, you will be provided a personal
   identification number or password to use if you choose to remove the security freeze
   from your file or authorize the temporary release of your credit report for a specific
   person or period after the security freeze is in place. To provide that authorization, you
   must contact the reporting agency and provide aJl the following:
       l. Sufficient identification to verify your identity.

         2. Your personal identification number or password provided by the credit reporting
            company.

      3. A statement that you choose to remove the security freeze from your file or that
         you authorize the reporting agency to temporarily release your consumer report. If
         you authorize the temporary release of your consumer report, you must name the
         person who is to receive your consumer report or the period for which your
         consumer report must be available.

  A security freeze generally does not apply to circumstances in which you have an
  existing account relationship and a copy of your report is requested by your existing
  creditor or its agents or affiliates for certain tYPes of account review, collection, fraud
  control or similar activities.
  If you are actively seeking credit, you should understand that the procedures involved in
  lifting a security freeze may slow your own applications for credit. You should plan
  ahead and lift a freeze, either completely if you are shopping around, or specifically for a
  certain creditor, a few days before actually applying for new credit.
  Requesting a Free Security Freeze
  To request your free security freeze, visit Experian's Freeze Center or call l 888
  EXPERIAN (I 888 397 3 742) and provide the required infonnation.
  Freeze My Credit File
  You may also submit your request in writing to Experian Security Freeze, P.O. Box 9554,
  Allen, TX 75013. Written requests should include the following:
       • Your full name including middle initial (and generation)
     •     Social Security number




                                          Page 19 of20
Case 8:19-cv-00807-WFJ-JSS Document 1-1 Filed 04/04/19 Page 20 of 20 PageID 23


                                         EXIIlBIT F
          Disclosu res Provide d by Experia n via Separat e Webpag e
      •     Complete addresses for the past two years

      •    Date of birth

      •    One copy of a governmen t issued identificati on card, such as a driver's license,
           state ID card, etc.

      •    One copy of a utility bill, bank or insurance statement, etc.

   Make sure that each copy is legible and displays your name and current mailing address
   and the date of issue. Send copies of any docwnents you wish to provide to us and al ways
   retain your original documents.
   We will send you a confirmatio n notice once the security freeze has been added, and you
  will be given a personal identificati on nwnber (PIN) that will be required in order to
   remove the freeze temporarily (in order to apply for credit or for any transaction that
  requires that another party access your personal credit report) or permanent ly. You may
  select your own PIN when placing a security freeze on your file. If you would like to
  create a single-use PIN to be used by a certain credit grantor, log on to Experian's Freeze
  Center.
  Additional Services
  Credit Lock: An additional protection or alternative to a security freeze is to Lock your
  Experian credit file. Experian CreditLock allows you to easily and instantly control
  access to your Experian credit report in real time with one click without having to
  remember your PIN.
  Identity Theft Protectioo: To see other ways in which Experian can help keep your credit
  and identity secure, learn about our Identity Theft Protection solutions.
  Free Dark Web Scan: Get a one-time scan for your Social Security Number, Email and
  Phone Number. that also includes a free Experian Credit Report every 30 days on sign in,
  and with free credit monitoring and alerts.
  Free Child ID Scan: See if your child has a credit file and a social security number that
  bas potentially been compromis ed with a free child identity theft scan.




                                         Page 20 of20
